DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 09 June 2021.
Claims 1-9 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.
The Examiner further notes: The term “seal member” in claims 1-9 is not interpreted to invoke 112(f) because the term “seal” connotes the structure which performs the function of “sealing”.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities: 
Regarding Claims 5 and 8: 
The claim language "a front hook second seal plate extending on both sides of the slit to block the slit in the width direction, in the width direction thereof," (emphasis added), in line 10 of claim 5, and line 9 of claim 8, is objected to for the grammatical/clerical mistake of repeating the phrase "in the width direction". The Examiner suggests amending the language to instead be, "a front hook second seal plate extending on both sides of the slit to block the slit .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:
The claim language, “at least one slit is formed at the hook to divide the hook in a circumferential direction, and the hook has a seal member to seal the slit” in lines 9-11 of claim 1 renders the claim indefinite. It is not clear if "the hook" in lines 9 and 11 of the claim is intended to limit both hooks to have a slit and a seal member; or intended to only require one hook to have a slit and a seal member. This is because term "hooks" plural in line 5 does not provide explicit antecedent basis for the term "the hook", and thus it is unclear if "the hook" refers to one hook or both (i.e. each hook). While the specification discloses both hooks each having slits and seal members, it is not clear if the claim requires both hooks to have slits and seal members.
Regarding Claim 2:
The claim language, “the seal member connects part or all of a range of the hook where the slit is formed to a sealing surface of the casing to seal a space inside and outside the hook,” in lines 2-3 of claim 2 renders the claim indefinite. It is not clear if 
Regarding Claim 7:
The term "substantially" in claim 7 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the coefficient of thermal expansion can deviate from being equal and still be substantially equal. For example, it is not clear to one of ordinary skill in the art if any metal in the Inconel family would be considered to have “substantially equal” coefficients of thermal expansion, since the coefficients of thermal expansion for Inconel 600 and Inconel 718 are different, but still somewhat close. (See Table 3 on the Non-Patent Literature (NPL) data sheet for Inconel 600 thermal expansion properties. See Table 5 on the Non-Patent Literature (NPL) data sheet for Inconel 718 thermal expansion properties.) Based on paragraphs [0051 and 58] of the specification, the term .
Regarding claims 2-9:
Claims 2-9 are rejected by virtue of dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Song (US 20200024952 A1), hereafter referred to as Song.
Regarding Claim 1, Song discloses the following:
 A turbine stator blade (200) disposed in a working fluid flow path in a casing (101) of a gas turbine (100), the turbine stator blade (200) comprising: 
a blade effective part (airfoil 210) disposed in the working fluid flow path (space between blades, as shown in FIG. 1); 
an outer circumferential sidewall including a plate-shaped part (220) that is connected (as can be seen in FIG. 3) to a radially outer end portion of the blade effective 
an inner circumferential sidewall (while there is no detail view of the inner circumferential side wall like the outer circumferential side wall, FIG. 1 still clearly shows the vanes 200 having inner circumferential sidewalls) connected to a radially inner end portion of the blade effective part (airfoil 210); wherein 
at least one slit (stress prevention slot 231, having insertion groove 232; as best seen in FIG. 3) is formed at the hook (230) to divide the hook (230) in a circumferential direction, and 
the hook (230) has a seal member (240) to seal (see [0049]) the slit (stress prevention slot 231, having insertion groove 232; as best seen in FIG. 3).
Regarding Claim 2, Song discloses the following:
The turbine stator blade (200) according to claim 1, 
wherein the seal member (240) connects part or all (since the seal plates 240 prevent leakage of compressed air, the seal must connect all of the range of the slit formation; see [0049]) of a range of the hook (230) where the slit (stress prevention slot 231, having insertion groove 232) is formed to a sealing surface (101a, see FIG. 2) of the casing (101) to seal a space inside and outside (see [0049]) the hook (230). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20200024952 A1), hereafter referred to as Song, in view of Dube et al (US 20130189092 A1), hereafter referred to as Dube, and in view of Kono (US 20050179215 A1), hereafter referred to as Kono.
 Regarding Claim 7, Song discloses the following: 
 The turbine stator blade (200) according to claim 1, (as shown above)
Song is silent on the following:
Song is silent on both the material of the seal member and the material of the outer circumferential sidewall (known in the art as a hanger), and thus is silent on whether the seal member has a coefficient of thermal expansion that is substantially equal to that of the outer circumferential sidewall.
However Dube teaches the following:
it is well known in the art to make stator vanes out of stainless steel so that the stator vane can withstand the vibratory stresses of the turbine environment (see [0003])
And Kono teaches the following:
it is well known in the art to use stainless steel (see [0048]) to make seal plates (such as seal strip 2 and seal plate 10) that are used to seal gaps between stator blades (see [0002]);
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of both the stator blade and the seal plate as disclosed by Song (which is silent on all materials), by selecting stainless steel as the material to make the stator blade, with the reasonable expectation of .

  Allowable Subject Matter
Claims 3-6 and 8-9 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 3:
a rear hook second seal plate extending on both sides of the slit to block the slit, in the width direction thereof, and extending in an axial direction from a rear side surface of a rear hook protruding part of the rear hook toward an upstream direction to a position that is in contact with the rear hook first seal plate, in the longitudinal direction thereof;
Regarding Claim 4:
the seal member includes an oblique seal plate extending radially inward and obliquely from a radially outer surface of the rear hook to a radial position of a bottom portion of the slit, and extending on both sides of the slit to block the slit in the width direction; (The Examiner notes: paragraph [0086] of the Instant Application discloses the advantage of the oblique orientation provides an increased contact surface area at the radially inner and outer ends of the seal plate, as opposed to a plate that is positioned orthogonally.)
Regarding Claim 5:
a front hook second seal plate extending on both sides of the slit to block the slit in the width direction thereof, and extending from a radially inner surface of a protruding part formed at the front hook to a position that is in contact with the front hook first seal plate, in the longitudinal direction thereof;
Regarding Claim 6:
Claim 6 is dependent on claim 3;
Regarding Claim 8:
Claim 8 is dependent on claim 4; and
a front hook second seal plate extending on both sides of the slit to block the slit in the width direction thereof, and extending from a radially inner surface of a protruding 
Regarding Claim 9:
Claim 9 is dependent on claim 4;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Song (US 20200024952 A1), Dube et al (US 20130189092 A1), and Kono (US 20050179215 A1).
The Examiner notes Song is considered the closest prior art and does not teach the limitations as explained above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action. 
For references which show similar vane hanger seal arrangements see Page 1.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745